DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Applicant is kindly thanked for the amendments that improve the clarity of the claims.  The previously made claim objections are withdrawn.
Applicant’s amendments have introduced limitations previously indicated allowable into the independent claims.  The 35 USC 103 rejections are overcome by these amendments and are withdrawn.
Claims 4, 9, and 14 are cancelled.  Claims 1-3, 5-8, 10-13, and 15 are allowed.
The following is an examiner’s statement of reasons for allowance:
The claims provide a clear practical application of providing an occlusion-optimized view of a part of interest in the user interface of a CAD system.  See ¶45-48 of the instant application’s specification for a more detailed overview of the benefits set forth.  These benefits are captured by the claim language, which provides for changing the viewpoint of a plurality of displayed parts.
The claims as amended recite the feature of priority determination values “obtained by multiplying a value of the first shortest distance by a square value of the first projection distance.”  The first projection distance is previously defined as “a […] distance between a first screen center of a first display screen that displays a state of the respective parts as viewed from the first viewpoint at the first time point and the respective parts”.  Distance from center of the screen is an obvious feature, and a shortest distance is the standard method used in generating depth maps/z-maps.  Squaring the distance from the center of the screen and then multiplying that squared value by the shortest distance is, however, highly unconventional and not found in the art as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJAN MAPAR whose telephone number is (571)270-3674.  The examiner can normally be reached on Monday - Thursday, 11:00-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar F Fernandez Rivas can be reached on 5712722589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BIJAN MAPAR/               Primary Examiner, Art Unit 2128